Title: From James Madison to David Gelston, 9 February 1807
From: Madison, James
To: Gelston, David



Sir.
Department of State, February 9th. 1807.

I have received your letter of the 6th.  You will be pleased to forward the dispatches sent under cover to you the day before yesterday by some opportunity different from that of the witnesses.  The dispatches however which you receive by this day’s mail you will commit to the care of Capt. Brewster, with a charge to deliver them as soon after his arrival as may be.  He may also be made the bearer of some Gazettes for Mr. Monroe.  I have no particular directions to give the Witnesses, except to enjoin upon them to lose no time in presenting themselves to Mr. Monroe or to the Court Martial, if they should find it sitting nearer the port of their arrival than London, but in that case to acquaint him of their arrival.  I shall be obliged by your stating in a letter to Mr. Monroe, the sums you may advance to the witnesses, respectively, and what is understood to be the allowance they expect.  I am &c.

James Madison.

